Roland H. Wilder and Mildred I. Wilder v. Commissioner.Wilder v. CommissionerDocket No. 92727.United States Tax CourtT.C. Memo 1963-3; 1963 Tax Ct. Memo LEXIS 342; 22 T.C.M. 11; T.C.M. (RIA) 63003; January 3, 1963Edgar W. Pugh, Esq., and Albert E. Moehlman, Esq., for the petitioners. Carl W. Kloepfer, Esq., for the respondent.  DAWSONMemorandum Opinion DAWSON, Judge: Respondent determined a deficiency in income tax for the taxable year 1957 in the amount of $264. The only issue for decision is whether the petitioner, Roland H. Wilder, furnished more than one-half of the support of his daughter and son in 1957 so as to qualify them as dependents under section 152(a)(1) of the Internal Revenue Code of 1954. The facts, some of which are found as stipulated by the parties, are as follows: The petitioners, Roland H. and Mildred I. Wilder, are husband1963 Tax Ct. Memo LEXIS 342">*343  and wife. They filed their joint Federal income tax return for the calendar year 1957 with the district director of internal revenue at Detroit, Michigan. Prior to his present marriage, Roland was married to Clara B. Wilder and they had two children, Carol Ann and William. On May 28, 1947, Roland and Clara were divorced, pursuant to a decree of the Circuit Court of Wayne County, Michigan. Clara was granted custody of both children with Roland having visitation rights. Roland agreed to pay $15 per week to the Friend of the Court for the support and maintenance of the two children. Sometime before July 1953, Clara was remarried to John Jachino. During 1957 the children lived in a rented frame, two bedroom house with their mother and stepfather in Nokomis, Illinois, a small farming community where living costs are comparatively low. John Jachino was employed. Clara was not. It appears from the record that Roland claimed and was allowed exemptions for both children for all years prior to 1957. However, in 1957 the respondent disallowed the exemptions to petitioners. The record does not show whether the exemptions were allowed to Clara and John Jachino. Roland was the only witness, 1963 Tax Ct. Memo LEXIS 342">*344  but his testimony was forthright and truthful. During 1957 he paid $615 to the Friend of the Court for the support of the children. He also contributed the following additional amounts: Clothes$ 40.00Transportation50.00Vacation Expenses150.00Christmas Gifts40.00Birthday Gifts20.00Miscellaneous Items35.00Total$335.00In 1959 Roland received custody of William. He testified that it costs no more than $600 a year for William's full support in Detroit, which is a much higher cost of living area than Nokomis. Roland was faced with an exceedingly difficult burden of proving the exact amount which Clara and John Jachino contributed for the support of the children. Cf.  E. R. Cobb, Sr., 28 T.C. 595">28 T.C. 595 (1957). Bearing this in mind and having considered the community where the children resided, the modest surroundings and manner in which they lived, and the other circumstances, we are convinced that the $950 which Roland furnished was more than one-half the cost of supporting the children in the year 1957. Accordingly, we find no deficiency. Decision will be entered for the petitioners.